Copy of the petition of Ezra Younglove to Justices Rowland and Doty for an order for support in prison, and the decision on that prayer, respecting the support.
“Territory of Michigan “county of wayne To two of the Justices assigned to keep the peace in andfor the County aforesaid,
“Ezra Younglove respectfully sheweth, That he is confined in Gaol on Execution issued from Justice Doty’s office and in favor of James May Esq, “and that he is not able to maintain himself in prison and pay prison “charges, and prays relief according to law, that his creditor may be notified “of his intention of taking the benefit of an act for the relief of poor debtors, “committed on execution for debt.
“Detroit Prison April 5th 1821.
Wit. W. Howard.
(Signed) Ezra Younglove.
*626Order endorsed thereon: “We the undersigned Justices of the Peace, having attended at the gaol on the within application, and having examined “the within named Younglove upon oath, are of opinion that the application “so far as relates to support, ought not to be allowed, he not having satis“fied us of his inability to support himself in prison and to pay prison “charges.
“Detroit April 6th 1821.
(Signed) Thomas Rowland
Justice of the Peace
(Signed) J. D. Doty Justice Peace.
I Certify the above to be a true copy of the petition and order now on file in my office. Detroit April ii. 1821 Thomas Rowland Justice of the peace